Citation Nr: 1616880	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis (claimed as kidney condition).  

2.  Entitlement to service connection for cystolithiasis (claimed as urinary bladder stone).  

3.  Entitlement to service connection for an inguinal hernia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to April 1947 as a Special Philippine Scout.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that, although the issues (except service connection for bilateral hearing loss) were adjudicated initially in October 2010, the Veteran submitted new evidence that was reviewed by the RO and the claims were readjudicated by way of the November 2011 rating decision.  See 38 C.F.R. § 3.156(b).  A timely notice of disagreement (NOD) was filed as to these issues in January 2012.

In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed via the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Nephrolithiasis is not shown to have been manifested during active service or for many years thereafter, or to be causally or etiologically related to active service.

2.  Cystolithiasis is not shown to have been manifested during active service or for many years thereafter, or to be causally or etiologically related to active service.

3.  An inguinal hernia is not shown to have been manifested during active service or for many years thereafter, or to be causally or etiologically related to active service.

4.  Hypertension is not shown to have been manifested during active service or for many years thereafter, or to be causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Service connection for nephrolithiasis is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for cystolithiasis is not established.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Service connection for an inguinal hernia is not established.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in June 2010 and September 2011 letters, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's post-service treatment records.

The Board notes that the Veteran's service treatment records (STRs) are not of record.  The National Personnel Records Center (NPRC) determined that the Veteran's STRs were lost due to fire.  The RO made a formal finding regarding the unavailability of the Veterans STRs.  The RO notified the Veteran and provided him with a form NA 13055 (Request for Information Needed to Reconstruct Medical Data).  In response to the RO's letters, the Veteran did not submit any of his own copies of the STRs.  

In a VA Form 21-4138 submitted to the RO in July 1990, the Veteran provided the following comment: 

Please be informed that I have never been hospitalized and received treatment from any dispensary while in service and ever suffering from injury or disease up to date.

Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained, including STRs given the appellant's July 1990 statement.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

As noted above, in July 1990, the Veteran informed the RO that he had not received in service treatment for any disability and appeared to assert that he had not suffered from chronic disability since service.  In connection with the current appeal, the Veteran has not provided any statement regarding the onset of his claimed diseases/disabilities or described an in-service event which may have caused his claimed diseases/disabilities.  

In July 2014, the Board remanded the Veteran's appeal so that he could submit supporting lay assertions and/or medical evidence that would tend to link his claimed disabilities to his active service.  To date, the Veteran has not responded.  

The Board generally observes the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  VA has a duty to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Nonetheless, VA is not required to conjure up issues not reasonably raised by the claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995).

As addressed in the REMAND section below, the Board will assume - based upon the Veteran's brief statement of coming under enemy attack during World War II - that he was exposed to acoustic trauma.  On this basis, the Board will find that the McLendon standards have been met due to an in-service event known to have the potential to cause hearing loss.  However, with respect to the claims decided on appeal, the Board finds that, simply stated, the Veteran has not provided sufficient information to meet the standards of McLendon to trigger VA's duty to provide an examination.  In this respect, there is no is lay or medical evidence of in-service onset of nephrolithiasis, cystolithiasis, inguinal hernia and/or hypertension in service, persistent or recurrent symptoms of such diseases/disabilities since service or any event in service which may have caused such diseases/disabilities.

The Board further notes that the AOJ's February 2015 letter satisfied the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection being decided on appeal are thus ready to be considered on the merits.


II.  Service Connection

The Veteran seeks service connection for nephrolithiasis, cystolithiasis, inguinal hernia, hypertension, and a bilateral hearing loss disability.  Having carefully considered the claims in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claims and the appeal will be denied.

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for nephrolithiasis, cardiovascular-renal disease, including hypertension, and organic diseases of the nervous system, including sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran has submitted evidence documenting the following disabilities: nephrolithiasis, cystolithiasis, inguinal hernia and hypertension.  

The Veteran's STRs are unavailable.  In cases where service treatment records are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, in a statement submitted to the RO in July 1990, the Veteran informed the RO that he had not received in service treatment for any disability and appeared to assert that he had not suffered from chronic disability since service.  In connection with the current appeal, he has not alleged the onset of any of his claimed diseases/disabilities in service or alleged any in-service event which caused such diseases - shown in medical records to have manifested many decades after service.  At various times during the appeal period, including in a June 2010 statement, the Veteran has simply asserted that his current disabilities should be service-connected, but he has not identified an in-service disease or injury or alleged a continuity of symptomatology since his separation from service.

In July 2014, the Board remanded the Veteran's appeal so that he could submit supporting lay assertions and/or medical evidence that would tend to link his disabilities to his active service.  In response to the Board's remand directives, the Veteran did not submit any lay assertions or medical evidence that would tend to link his disabilities to his period of active service.  

Furthermore, the Veteran is not entitled to service connection for his claims of entitlement to service connection for nephrolithiasis and/or hypertension based on continuity of symptomatology since the first manifestations of these disabilities occurred many years after his separation from active service and he has not alleged continuity.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for these claims.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for nephrolithiasis, cystolithiasis, inguinal hernia and hypertension are denied.

	



ORDER

Service connection for nephrolithiasis (claimed as kidney condition) is denied.  

Service connection for cystolithiasis (claimed as urinary bladder stone) is denied.  

Service connection for an inguinal hernia is denied.

Service connection for hypertension is denied.

REMAND

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  As a general matter, he is competent to perceive decreased hearing acuity.  Additionally, the Board observes that VA recognizes that chronic exposure to excessive noise may be a causal factor in the development of sensorineural hearing loss.  See generally VBA Training Letter 10-02 (March 18, 2010).  The available evidence reflects that the Veteran served in World War II and the Veteran has recently described being involved in combat events.  See VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)).  On this record, the Board finds that the McLendon standards for obtaining medical examination and opinion have been met. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate examination to determine the nature and etiology of his claimed hearing loss.  The examiner is requested to address the following:

      a) whether the Veteran manifests right and/or left hearing loss disability and, if so

      b) whether it is at least as likely as not that any current hearing loss disability is related to in-service noise exposure?

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


